UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): May 13, 2011 CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 333-141568 20-8468508 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 9 North West Fourth Ring Road Yingu Mansion Suite 1708 Haidian District Beijing, People’s Republic of China 100190 (Address of principal executive offices) +86 10 82525361 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 13, 2011, China Advanced Construction Materials Group, Inc. (the "Company") issued a press release announcing its financial results for its fiscal quarter ended March 31, 2011. A copy of the press release, which the Company is furnishing to the Securities and Exchange Commission, is attached as Exhibit 99.1 and incorporated by reference herein. The information contained in this Current Report on Form 8-K and the exhibits attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended ("Exchange Act"), or otherwise subject to the liabilities of that section, nor shall such information or such exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 7.01 Regulation FD Disclosure. The information set forth in Item 2.02 above is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated May 13, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2011 CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC. By: /s/ Xianfu Han Xianfu Han Chief Executive Officer
